     1:20-cv-02126-JFA-SVH       Date Filed 06/11/20   Entry Number 8   Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Jamin Mazyck, #238056,                     )      C/A No.: 1:20-2126-JFA-SVH
                                            )
                    Plaintiff,              )
                                            )
        vs.                                 )
                                            )
 Hugh W. Robinson; Margaret A.              )          ORDER AND NOTICE
 Robinson; Susan Troutt; and                )
 National Legal Professional                )
 Associates and all individuals             )
 associated therewith,                      )
                                            )
                    Defendants.             )
                                            )

       Jamin Mazyck (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint alleging fraud by Hugh W. Robinson; Margaret A.

Robinson; Susan Troutt; and National Legal Professional Associates (“NLPA”)

(collectively “Defendants”). Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge.

I.     Factual and Procedural Background

       Plaintiff alleges Defendants engaged in fraud and unauthorized practice

of law in seeking to represent him in a challenge to his state court convictions.

[ECF No. 1 at 9–14]. Plaintiff alleges Defendants used both wire and mail in
      1:20-cv-02126-JFA-SVH   Date Filed 06/11/20   Entry Number 8   Page 2 of 7




their communications used to perpetrate the fraud. Plaintiff alleges NALP

communicated that a staff of research attorneys to evaluate his case. Id. at 15.

Plaintiff claims that NALP did not provide any attorney authorized to practice

law in South Carolina and provided inferior services. Id. at 17. Plaintiff

purports to bring claims pursuant to 18 U.S.C. §§ 1341, 1343, which are mail

and wire fraud criminal statutes. Id. at 18–19. He seeks compensatory and

punitive damages. Id. at 20.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. Id. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

                                        2
   1:20-cv-02126-JFA-SVH     Date Filed 06/11/20   Entry Number 8   Page 3 of 7




complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.




                                       3
   1:20-cv-02126-JFA-SVH     Date Filed 06/11/20   Entry Number 8   Page 4 of 7




      B.    Analysis

            1.     No Private Right to Bring Criminal Action

      Plaintiff purports to bring claims pursuant to 18 U.S.C. §§ 1341, 1343.

These are criminal statutes, and they do not provide private causes of action.

See, e.g., Tribble v. Reedy, No. 89-6781, 888 F.2d 1387 (4th Cir. 1989)

(unpublished table disposition) (explaining that a plaintiff cannot recover civil

damages for an alleged violation of a criminal statute, including 18 U.S.C. §§

1341, 1343 absent a clear Congressional intent to provide a civil remedy); Fed.

Sav. & Loan Ins. Corp. v. Reeves, 816 F.2d 130, 137 (4th Cir. 1987) (holding

that 18 U.S.C. § 1001 is a criminal code provision and that there is “no basis

for implying a civil cause of action” from it); Sines v. Kessler, 324 F. Supp. 3d

765, 799 n.5 (W.D. Va. 2018) (noting that, as a general matter, “there is no

general civil cause of action for criminal violations”);

      In addition, Plaintiff does not have a constitutional right to, or a

judicially-cognizable interest in, the criminal prosecution or non-prosecution of

another person or entity. See Leeke v. Timmerman, 454 U.S. 83, 86–87 (1981).

“The benefit that a third party may receive from having someone else arrested

for a crime generally does not trigger protections under the Due Process

Clause, neither in its procedural nor in its ‘substantive’ manifestations.” Town

of Castle Rock v. Gonzales, 545 U.S. 748, 768 (2005).



                                        4
    1:20-cv-02126-JFA-SVH    Date Filed 06/11/20   Entry Number 8   Page 5 of 7




            2.    No Subject Matter Jurisdiction

      Plaintiff states that he brings this case pursuant to 28 U.S.C. § 1331,

because it arises under federal law. [ECF No. 1 at 7]. 1 However, Plaintiff fails

to identify a private cause of action arising under federal law. Although he

mentions the interstate commerce clause [ECF No. 1 at 8], he does not provide

a statute Congress has enacted pursuant to the power conferred by the

interstate commerce clause that confers a private right of action for Plaintiff’s

claims.

      To the extent Plaintiff seeks to bring his claim pursuant to 42 U.S.C. §

1983, he has not shown Defendants are state actors. To state a plausible claim

for relief under 42 U.S.C. § 1983, an aggrieved party must sufficiently allege

that he was injured by “the deprivation of any [of his or her] rights, privileges,

or immunities secured by the [United States] Constitution and laws” by a

“person” acting “under color of state law.” See 42 U.S.C. § 1983; see generally

5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

1230 (3d ed. 2014).

      For a party to be a state actor subject to suit under § 1983:

      First, the deprivation must be caused by the exercise of some right
      or privilege created by the State or by a rule of conduct imposed by
      the State or by a person for whom the State is responsible . . . .
      Second, the party charged with the deprivation must be a person

1 Plaintiff has not provided any allegations pursuant to potential diversity
jurisdiction.

                                       5
   1:20-cv-02126-JFA-SVH     Date Filed 06/11/20   Entry Number 8   Page 6 of 7




      who may fairly be said to be a state actor. This may be because he
      is a state official, because he has acted together with or has
      obtained significant aid from state officials, or because his conduct
      is otherwise chargeable to the State.

Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982).

      It is clear that criminal defense attorneys do not act under color of state

law when performing traditional functions as legal counsel. See Polk County

v. Dodson, 454 U.S. 312, 317–24 nn. 8–9, 12–14 (1981) (finding public defender

does not act under color of state law); Hall v. Quillen, 631 F.2d 1154, 1155–56

nn. 2–3 (4th Cir. 1980) (finding court-appointed attorney does not act under

color of state law); Deas v. Potts, 547 F.2d 800 (4th Cir. 1976) (finding private

attorney does not act under color of state law). Although Plaintiff’s complaint

makes clear that Defendants are not attorneys, they likewise have not acted

under state law. Plaintiff’s complaint is subject to summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by July 2, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,


                                       6
   1:20-cv-02126-JFA-SVH   Date Filed 06/11/20   Entry Number 8   Page 7 of 7




the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



June 11, 2020                             Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                     7
